Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/17/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that the figures 2, 6-7 and 9-10 are clear.  Examiner respectfully disagrees.  Please amend the figures to include appropriate shading.  
Applicant argues that prior art Hayashi does not disclose the amended language “a rotating plate . . . and that is configured to move in a longitudinal direction with the valve shaft”.  However, paragraph 20 reads “a return spring 5 which elastically urges the code disc 4 downward along the shaft 3a”, meeting the amended limitations.  
Drawings
The drawings are objected to because figures 2, 6-7 and 9-10 require shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wylie et al. (US PGPub 20040070574 A1) in view of Hayashi (US PGPub 20050072910 A1).
Regarding Claim 1, Wylie et al. discloses a knob assembly, comprising: a valve shaft (57) connected to a valve (26) of an appliance (20); 5a knob (22) disposed outside of a front panel of the appliance (Fig. 1) and connected to the valve shaft (Fig. 2), but does not disclose a knob sensor configured to detect a rotational position of the valve shaft, the knob sensor comprising:  a sensor plate mounted to the valve, 10a sensor board that is configured to move relative to the valve shaft along a longitudinal direction of the valve shaft, the sensor board comprising a plurality of Hall sensors arranged around the valve shaft, a rotating plate that is spaced apart from the sensor board, that is fixed to the valve shaft, that is configured to rotate with the valve shaft, 15 and that is configured to move in a longitudinal direction with the valve shaft, a knob sensor magnet disposed at the rotating plate, and a sensor spring configured to apply elastic force to the sensor board toward the rotating plate.
Hayashi teaches a knob sensor configured to detect a rotational position of the shaft (3a), the knob sensor comprising: 10a sensor board (11) that is configured to move relative to the shaft (3a) along a longitudinal direction of the shaft, the sensor board comprising a plurality of Hall sensors arranged around the shaft (Para. 25), a rotating plate (4) that is spaced apart from the sensor board (11), that is fixed to the shaft, that is configured to rotate with the shaft (Para. 20), 15 and that is configured to move in a longitudinal direction with the valve shaft (Para. 20, “a return spring 5 which elastically urges the code disc 4 downward along the shaft 3a”), a knob sensor magnet disposed 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the knob assembly of Wylie et al. with a rotational sensor element as taught by Hayashi  in order to detect the rotational position of an element.
Per the Wylie et al./Hayashi combination, the sensor elements of Hayashi are located between elements 25 and 26 of Wylie et al.
The Wylie et al./Hayashi combination teaches a sensor plate (Hayashi, 13) mounted to the valve (Wylie et al., 26).
Regarding Claim 2, the Wylie et al./Hayashi combination teaches the sensor board (Hayashi, 11) is disposed 20between the rotating plate (Hayashi, 4) and the sensor plate (Hayashi, 13), and wherein the sensor spring has one end that is supported by the sensor plate and another end that presses the sensor board toward the rotating plate (Hayashi, Fig. 3).  
Regarding Claim 5, the Wylie et al./Hayashi combination teaches the knob sensor further 10comprises a sensor housing (Hayashi, 14) that seats the sensor board (Hayashi, 11) and that is configured to move relative to the valve shaft (Wylie et al., 57) along the longitudinal direction of the valve shaft.  
Regarding Claim 6, the Wylie et al./Hayashi combination teaches wherein one of the sensor plate or the sensor housing includes a first guide (Hayashi, 13a) that extends parallel to the valve shaft (Wylie et al., 57), 15wherein the other of the sensor 
Regarding Claim 7, the Wylie et al./Hayashi combination teaches wherein the sensor housing comprises a plurality of support protrusions (Hayashi, Fig. 1, where the first guide are the projections extending from element 13) that extend through the sensor board (Hayashi, 11) and that define a gap82Attorney Docket No.: 44118-0022002Client Ref.: LEP18001OUS/CIP; 19KWM001USO1 between the rotating plate and the sensor board, the plurality of support protrusions being configured to support a rear surface of the rotating plate facing the sensor board (Hayashi, Fig. 3).  
Regarding Claim 8, the Wylie et al./Hayashi combination teaches the sensor board defines a 5plurality of through-holes that receive the plurality of support protrusions, respectively (Hayashi, Fig. 3).  
Regarding Claim 9, the Wylie et al./Hayashi combination teaches the plurality of support protrusions include three or more support protrusions that are arranged around the valve shaft (Hayashi, Fig. 3).  
Regarding Claim 10
Regarding Claim 14, Wylie et al. discloses a knob ring (25) that is disposed outside of the front panel (Fig. 1), that is fixed to the front panel, and that is disposed around the knob (22).  
Regarding Claim 15, Wylie et al. discloses a knob ring (25) is disposed at a predetermined position on the front panel and is fixed relative to the front panel (where the predetermined position is whatever position the user places the knob ring).  
Regarding Claim(s) 19, the structural limitation of the apparatus described in the claim is recited in Claim 1.
Regarding Claim(s) 20, the structural limitation of the apparatus described in the claim is recited in claims 14-15.
Claims 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wylie et al. (US PGPub 20040070574 A1) in view of Hayashi (US PGPub 20050072910 A1), in further view of Ayastuy et al. (US PGPub 20050170302 A1).
Regarding Claim 11, Wylie et al. discloses a main adjustment piece (68) configured to rotate relative to the valve to control the valve, but does not teach a valve spring configured to press the valve shaft to cause the valve shaft to move from 20the first state to the second state, wherein the valve shaft is configured to move in the longitudinal direction of the valve shaft between the first state and the second state.  
Ayastuy et al. teaches a valve spring (11) configured to press the valve shaft (Fig. 1, where the valve shaft is the element connected to the valve, opposite the spring) in order to ensure the valve automatically closes for safety reasons (Para. 13).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the valve of Wylie et al. with a spring as taught by Ayastuy et al. in order to ensure the valve automatically closes for safety reasons.
The Wylie et al./Hayashi/ Ayastuy et al. combination teaches the valve shaft (Wylie et al., 57) moves from 20the first state (Hayashi, Para. 23) to the second state (Hayashi, Para. 24), wherein the valve shaft is configured to move in the longitudinal direction of the valve shaft between the first state and the second state.  
Regarding Claim 12, the Wylie et al./Hayashi/ Ayastuy et al. combination teaches the valve shaft comprises a key protrusion (Wylie et al., 56), and wherein the main adjustment piece (Wylie et al., 68) defines a key groove configured to receive the key protrusion based on the valve shaft being in the first state.  

    PNG
    media_image1.png
    845
    836
    media_image1.png
    Greyscale

Figure 1 - Ayastuy et al. Annotated Fig.1
Regarding Claim 13, the Wylie et al./Hayashi/Ayastuy et al. combination teaches the valve comprises: a valve body (Ayastuy et al., 3) that receives the valve 
Regarding Claim 16, the Wylie et al./Hayashi/Ayastuy et al. combination teaches the valve is disposed within a 20case (Ayastuy et al., 3a) that includes the front panel, and wherein the valve shaft (Wylie et al., 57) extends through the front panel (Wylie et al., 25) to connect to the valve.  
Regarding Claim 17, the Wylie et al./Hayashi/Ayastuy et al. combination teaches the rotating plate (Hayashi, 4) is disposed between the front panel (Wylie et al., 25) and the sensor board (Hayashi, 11), wherein the sensor board (Hayashi, 11) is disposed between the rotating plate (Hayashi, 4) and the sensor plate (Hayashi, 13), and wherein the sensor spring (Hayashi, 5) is disposed between the sensor board (Hayashi, 11) and the sensor plate (Hayashi, 13) and 5is configured apply elastic force to the sensor board (Hayashi, 11) toward the rotating plate (Hayashi, 4).  
Regarding Claim 18, the Wylie et al./Hayashi/Ayastuy et al. combination teaches the valve shaft (Wylie et al., 57) passes through the front panel (Wylie et al., 25), the rotating plate (Hayashi, 4), and the sensor board (Hayashi, 11), and the sensor spring (Hayashi, 5) to connect to the sensor plate (Hayashi, 13).  
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753